Title: To George Washington from Ephraim Blaine, 14 July 1781
From: Blaine, Ephraim
To: Washington, George


                  
                     Sir
                     Philada 14 July 1781
                  
                  Inclosed you have an Invoice of sundry Articles for the use of your Excellency’s Table loaded in five Waggons and put under the particular Care of the Waggon Conductor, All the Stores are of the best quality, the Wine is properly cased and, all the other Articles put up carefully—beg your Excellency to Order some person to examine and see that the Stores are properly deliver’d before the Waggon Master & his People are discharged—There is one Pipe of Wine and some other Articles which will be forwarded next Week—should have had the Table Linnen made up but not knowing the length of your Tables or Marquis thought it best to forward it and the Diaper for Toweling whole in Order that it may be made proper sizes.
                  I wish the Stores safe and have the Honor to be with all due Respect—Your Excellencies Most Obedt & most Humble Servant
                  
                     Eph. Blaine C.G.P.
                  
                Enclosure
                                    
                     
                        Philadelphia 14th July 1781
                     
                     Invoice of Sundries sent to Head Quarters for the use of His Excellency General Washingtons Table.
                     6 Quarter Casks Madaira WineContaing198 Gallons1      Ditto      sweet   Dittofrom Mr Morris2 Tierces Jamaica Spirit 82143 Gallons2 Barrels  Ditto   Ditto611  Ditto  French Brandy34     Do1  Ditto  Shrub30 1/2 do6 Barrels Hares Bottled Porter contg24 Doz: 1 Hhd Morris’s      DoBeer24  Do1 Tierce Morris’s Bottled Beer 24  Do2 Bbls Morris’s Bottled Beer24  Do2 Bbls Containing350 lb. of (English) Cheese1 Tiercecontaining231 lb. 14 oz. Loaf Sugar, double refined1 Boxdo375 lb. best Spanish Sugar1 Bbldo187 lb. of Coffee2 Casks Raisins1 Small Box contg     10 lb. of Mustard1 Box of China  containg2 Doz: Coffee Cups with saucers, two   Tea Potts—a Cream Jugg and Six Bowls1 Barrel of Hams
170 lb. Nt2 Boxcontaining12 Bottles Oyl 12 Bottles Olives &4 Bottles of KitchupNote, these Articles together with the China are contd in a large Chest, also Mustard.6 Kegs Sturgeon2 do Kegs Pickled Oysters6 Doz: Knives and Forks1/2 lb. Nutmegs  1/2 lb. Cloves  1/4 lb. Cinnamon 1/4 lb. Mace1 ps. Diaper 35 yardsCost 40/ ⅌ yd16 Yards Dodo   8/
1 Table Cloth6 Yard’s Sheeting2 Bottles of Kitchup
                  
               